OFFICE    OF THE    ATTORNEY            GENERAL               OF TEXAS
                          AUSTIN




                                                             I thlr          aepartnent
                                                             rrlon         for    the       Blind
                                                                rooatloml               rehablll-
                                                             th8     hot         OS COngrO88,




                                  dOr'        thi8    AOt,       8   st8tO         +a
                                  tion         &all        --

                        e tha     St8tO bow6                 OS roatloml
                        eferred          to    a8    the     'Statr          board')
                 f foz.th0 8drlni8tP8tiOt4,    8IQ9r-
                rol oi the Strtr pl8aj oxoopt     that
vhero her   the bt8t@‘8   lOV, the Stat0 blind   O&8-
810a or other agea      which pro~ld88 888lrWn0e or
843cI~oe8to the 8dUlt blind 18 ruthorlsed t0 PO-
ride them vooatloaal     rehabilitation         the   lm -11
pmvldo   for 8brini8tP~tiOIb      b7 8wh h8t.       g liad Oea-
8i88iOa OF othw Sta t.      lg8M7 Of th. WPt Of the
pba U&eP vhioh roe~tloMl           rohabllltatloa       18 pro-
vided the blladr Provided, thot           in my Sot.       vhioh
b7 1~ bA8 88t8blbh.d 8 reh8billt8tlOnOOti88iOa
g,.,,,orable
         Loo Alsup, pa&e 2


    prior    to   the date oi
                           enactment of thlr hot, with
  - 8uthOrity t0 PrOVIdO rObabllIt8tlOn 8WfiOO8 t0
    dlrabled lAdlvIdUai8, the State board sm7 aelagate
    to ruoh oommlrrlon 811 or say part of the opera-
    tion of the State plaa, under 8 vrlttea agN8mat
    of oooperrtlonapproved    by the Admlalrtrator~
            I. . . .I

         Section 10 (8)         of the AOt definer   "rooatloml ro-
~bIlItatIoal*
          "Tha term "vocational rshabllltatloa"aaa
    the term "rehabllltatlon8ervIci8a"mans any 8erv-
    ice8 aeoeasary to render a dlsablea lndlvldual Sit
    to engage ln a ramuneretlre oocuprtlon; . . .

            W’.   .   .   .‘”

           Firat, It mumt br dctermlnad vhether or not the State
C~mmlrsloafor the Blind 18 authorlsed to provide services nco-
lsssr y to render dl8abled lndIvlduals fit to engage in remunera-
tive oooup8tloas. The Stata Commlsalon for the Blind vas oreat-
ad by AOt8 1931, 42Ildtigl8btUre, pSge 122, Chapter 80. Sec-
tion 2 thereof enUBUr8t40 the pOVerS Md dUt1eO   08 fOnOV8;

         "The State Commlrrloa for the Bllna 8hall maln-
    tala 8 Buraau of Informstlon, tha objeot of vhloh
    8h811 ba to 81d the blind VhOse traialng     18 not
    OthePVIrr prOvidea for, ia find*       emp1oyment, In
    developlnghome lndurtrler 8mong tha blind, and ln
    marketing th@iF   &COdUOt8.  The bBlOi881Oa    8ha11 ia
    It8 dI8oretIoa   furDi8h m8terla18, tools ana books
    Sor the usa a8 8 maana In rah8bllltatlng suoh per-
    8OM, 8d It ma7 e8tabil8h VOrk8hOp8 8IId8ai8Sr001D8,
    and rhall have authorlt7 to u8e an7 receipts or
    earnings that aoorue from tha operation of Indua-
    trial 8OhOO18, ralaaroomr or workshop8 8a provld-
    ed ln thlr Chpter, but detailed 8tatement       of re-
    ceipta o r oaralagr and lrpeadlture8     sh811 ba made
    moathly to tho Auditor of the Stat.. Through       the
    employment of teacher8 the CommI88Ion ~7 g1p0 ln-
    8truotloa to adult blind per8oM In their homarl pro-
    vided that It rhall not undrrtak8 the permsaeat rup-
    port or malateasaoe of any blind porroa$. Th8 Com-
    8i88iOa My ala0 ragl8tar Case8 or pawon VhO8e
gongable      Len     Alrup,       p1ga   3




      .p8i@t   I8 rorlou81~ derrotive Or vho are 1IkOlJ
       to beoow Vi8IMiiJ badiO8pped or blind, and t8kO
       swh w8ure8, Ia oooperatioa vlth other ruthorl-
       tie8 88 it Uy 608 8dVi88ble for the ~eVeatIOa
      of bZ188               Or    8OIl8O~V8tiOtl
                                           OflJOli&t,   8nd h
      appropriate         for the ldUO8tiOa
                           -808,            0r 0hIldrea
      8nd for the vo@atIon8l guldaaoo OS 8aat8 having
      leriOU8ly aOiOOtiV0 8i@lt. The collni88iOil  DSY ra-
      ooi+O~(tift8, bMU88t8, Or dOVi8.8 trolliadividWl8,
      lraoolatlonm or oorporrtloas, and ~7 l  xpead th a        a
      In 8OOQdMoe vlth the provIrloa8 oi m8 Aot.'

                8rabadment8of thl8 Aot (00~ oodLiIsd a8 Arti-
              Latsr
old 32070, Vernon*8 duaotatea Civil Stirtutor)hava not ohaaged
the prOVI8iOa8 Of the 8OOtiOa quoted 8bOVO.

            Th8e OQUOMtOd pQVOr8 a0, VO bOliOVC, OOIM Vithill
tbs purvlev oi provldlag "VOO8tIOMl reh8bIlltrtIoa" for the
adult blind. By thlr ve mean, that      th8  poverr delegated to
th18  cOEBi88iOa  8CO Of b r M b lnOugh 8OOm   t0 prOViae iOl'VO-
s~tioaS1 rehbllltatIoa l8ir aeiiaea la raid Pub110 IAV 113.
gvea though ths Laglrlatum ha8 not 8eea fit through proper
~appropriStiOa8  to lotlv8t8 811 the80 pavers, it do08 not aeo-
s8Sbrily follav th8t   there are aot a0mt       powrr In thlr aeo-
tloa of hrtiole 32q8 vhloh vould 8uthOrlrs the COBml68lOa to
provide 8OrViOO8 Moeraary     to reader dl8sbied iadIvldus18 tit
to, engage la remmeratlvo    oooupatlona. we be118Ve     there pavers
uu prorent though they    hVe   pot been fully utlllzed by the
ColDi8SiOabeO8u8s Of thO 18Ok Of Pl'OpCtr     5Uad8.
             EOtVlth8t8ndiItgth elboVe tOaOlU8IOa, ve do not be-
lIsV0 the dt8te    CQlii88IOa iOr the Blind b8 the authority to
8drini8t.rth8t pult Or thi8 Federal reh8bIllt8tlOn pl'ogru for
the adult bllad. In 1929 the Texa8 LegI8lature looepted the
bsaailtr    of 0 prior rehablllt8tIar progrrr and appointed the
State    Board or Yooatltmal Btluoatloaa8 Admblrtrator.    we quote
la p8rt from Artlola 2675-1,    Veraoa's AaaOtated Clvll Statutsrr
            %o. 1. The &6;8&tlWe     of Trx88 a008 hereby
       lOOl~t the prOVi8I1%8 ad bet&fit8 Of 8a Aot Of
       Coa&rerr p888e4 Jum 2, 1920, 8mn6ed Juae 5, 1924,
       4ntitleat ‘Aa A0t to provide rot the proslotionoi
       YOSatIOMl R&8bllltatIoa o? p8rrQa8 dI88blrd ia Fa-
       dwtry or 0thsrv180, and their retura to 01~11 em-
       plopeat.’
goOwable Loa                Alrup,        page   4




             %eo. 2. The Trerrurer oi Tour be, 8nd ha 18
      -hereby ruthorirea 8Irdl    mpoverea to reoeIve the maa
       lppFOpPhtOd   under    raid Aot Of cOl&PO88, 8od 18 8U-
       thorlsed to rk.     dirbUF8ewat8   thOrOfPOm UpOlr th8
       order OS the Strto Bo8rd ror VooatIoa41 Edwatloa.
       l%O 8tbtO             -a           or vOO8tiOMl    sAhIO8tiOa 18 O8pOVOrOa
       8ad    in8trUOtOd     t0 000OpOlW8                Vlth the tam      8d    oon-
       ditiW8
            l        X~O88Od    irr th8 AOt              Of   C00g.88,   lfOrVr~id.
               I                      .
                    .   .     .   .


          Pub110 IirV 113, 78th cOwO88,    i8 8A WendSeat   of
ai8    AOt    Of
            lgi?ot VO QUOtO iran the OMOt~     OlW#O   Of 8014
pub110 hV 113 08 fO11OV8:
            “The  ths  Aot entitle6 'Aa not to povIde ror
       the proaotion 0r voOatloab81rehabllIt8tl0aof per-
       son8 disabled irrhdU8trJ   oc othcrvI8e ad their
       ratura to oIvIl enploywat,' lpprovaa Juas 2, 1920,
       88 rwa4ra  (U.S.C.,  title 29, oh. II), i8 8waaea to
       re8d    a8       ~ollov8r

               0                      .
                    .   .     .   .

             The kglrlature of TOur ba8 thu8 l  apovered and la-
struoted the Stat4 EMard of Vooatlonal Bduoatloa to aQmIalster
t& wxatloaal rehabllltatloa program vhloh Public Lav 113 la
lmea a lalie   g.are of the opIaIoa there 8peolfIo poverr bestwed
upon the st8tO Boarrdor Vooatlorul Education are still in force
and OffOOt and th8t    it 18 the 8010 8g4IiO7ruthorlred In TO-8
to ld8iai8tOP    thi8 VOO~tiOIUl                        in OO-
                                 reh8bIlItatIOn &?.FO&F8m
opemtloa vlth the Foboral Ooveruwat.
               Ittrue th8t
                        18   the ridor to the omwat lpproprl*-
tlOn bill provIde8 for ths proper offloerr of 8ny State Depart-
mat8 to mk s  lppll0atloa for and looopt gift8 from the UaIted
State8 0overmsat to be w0a b strta 000psrrtIra 8nd other
 Fedrral progrru. t&i8 18 8           al &3rOV1810.5  la the appro-
platloa bill, but ve do aot           thAt  it 8UthOriZ48    008 8geACy
ot the 8tate government    to oaoroaoh upon aaclthm rgency~a Jurle-
dlotlon s olfloall oonferred b7 legl8latIm. The Stata Board
Of POO8t-        uoa 10~ h8r been poioted Out ~8 the body t0 ad-
mIaI8ter t& voOatIoaa1 rehabIlItatloa program ln oooperatlon
vlth thr Federal Oovernmeat~ v8 do not think thlr        rider on the
,pproprI8tlanbill -8             to ohange or alter ra7 ertab-
                            Intended
~wdpOgr88         Of thi8   MtW0.Therefore,   It 18 our oplaloa
tmt uhetham or not th0 8tOtO C0at~188lO~    for the Blind k8
tb# paver to provide voaatlonml rehabIlltatIoa for the Blind,
tu state Board of Voortioa81 Muoatioa 18 the 0rrlyageaoy
wt bar beea lmp o va r ed,a 8lvldeaoed by the   provi8Ioa8 0r
Ahlcle 2675-1,  8-8, to 8&IaI8tar thl8 Federal-State pro-
Cm   8UthOrl88d under th8 Fader81 Aot 0r #xbu 2, 1920, 88
-Ba8a   by    Pub110 LAW 113.
             It 18 furthor roknovledgea t&t the FadOr Aot pro-
v;dr8 for the 8tate Bllad CoPlmi88iOnto ldaInI8ter the nev
,ooatlonal ruhrbllltatlon progPa8 vlth referenoe to the blIad
vbere It 18 authorized to do 80. xt would b enf0ul0u8      t0
ugue that the Federal Government by thlr Act 18 empoverlag
gur Blind Cosml88loa to rdmlnlrterth18 progrra larofar a8 the
r~juvoMtiOn     titthe Blind I8 ~ovIde6 where the Nate LUglrlA-
trP0 bar 8ppOiIAtOaanother 8gaaoy to dlreot the exeoutloa of
suOh.8    Ph.
          The FOber81 Aot 4048 povlda, hoveve!!,that the State
soara 05 Vooatlonal Education maf de1egat.eto a 0oms18810n la
tha Scat* that  i8 8uthorIzed tb provil.4vo4atIanal rehablllta-
tiOB my part 0r the operation OS 8Uoh prOgP88. Ve think the
State Board 0i VOOatlOMl SdUOatIcYIcould thw In 8Ukrltting
the State 3laa to the Federal Ooverameat rpeoitf that it vould
6sbsgrte to the  bkte  Caami88lQa  ior thr   Bllad the llmlnlrtra-
tlon Of that p8rt of th8 program pert8ililngto vooatloMl re-
habllltatloa OS ths 8dUlt blind. Thlr paver oi aelagatlcm 18
not ooml~g f~oi 8ny Fedarrl 8uthorI8atloa, but rather from the
state Laglalaturein apov*rIag     the Stoto Board of Vocatloaal
lduoatlm to COOperatO vlth the tam aad ooadItloa8 exprerred
in the vo4atIorralrehabllltatloa Aot.      8eo ~rtI5Y57675-1,
@UP=.

             18 therefore the opinion of thI8 department that
             It
tha ageno? In Tour to ldmlnI8ter ths entire FederalVooatloa-
81 Rehabllltatloa Aot 18 th8 Strte Board of VooatIonal Ehoa-
Mon.   Th18 Board, hOVOV8r, if it dO8iP88 Oa7 8tipUl8tO  Irr
SoblLttIagthe State P&a to the Fader41 bovrrameatthat it vi11
dalegate the ldalnl8tratIon of the progmm vlth referenoe to the
adult blind to the 81;ateCo1ml88lonfor the Blind.
-able           LOO Alsup, page 6


                Ye trwt th8t th4 foregoing srtlrfactoril~la 8v8r 8
      lB@irY*
tQ~
                                            vary trtiy yOUr8
                                       ATTORBSX QENBRAL   OF   TEXAS




                                                   Robert 0. Kooh
                                                       Asslstmt